 1
 2
 3
 4
 5
 6
 7
 8                                      UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11   LISA JANICE YARNELL,                                   )   Case No.: 1:18-cv-1483 - JLT
                                                            )
12                    Plaintiff,                            )   ORDER GRANTING PLAINTIFF’S MOTION FOR
                                                            )   A SECOND EXTENSION OF TIME
13           v.                                             )   (Doc. 12)
                                                            )
                              1
14   ANDREW M. SAUL ,                                       )
     Acting Commissioner of Social Security,                )
15                                                          )
                      Defendant.                            )
16                                                          )
17           On July 8, 2019, Plaintiff filed a motion for an additional extension of fifteen days to file her
18   opening brief. (Doc. 12) Melissa Newel, Plaintiff’s counsel, reports she is unable to meet the current
19   filing deadline due to illness, and the Commissioner has no objection to the delay. (Id. at 1-2) Based
20   upon the information provided, the Court ORDERS:
21           1.       Plaintiff’s motion for an additional extension of time (Doc. 12) is GRANTED; and
22           2.       Plaintiff SHALL file her opening brief no later than July 23, 2019.
23
24   IT IS SO ORDERED.
25
         Dated:      July 8, 2019                                      /s/ Jennifer L. Thurston
26                                                              UNITED STATES MAGISTRATE JUDGE

27
28
             1
               This action was originally brought against Nancy A. Berryhill in her capacity as then-Acting Commissioner. The
     Court has substituted Andrew M. Saul, the newly appointed Commissioner, in the action. See Fed. R. Civ. P. 25(d).
